Citation Nr: 0420869	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-21 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for residuals of shall 
fragment wounds of the right thigh, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the left thigh.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claims.  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required to inform the 
claimant to submit any pertinent evidence in the claimant's 
possession.

The Board observes that the RO contacted the veteran via 
letter in July 2001 regarding his claims for increase.  
However, that letter did not inform the veteran of the 
evidence and information necessary to substantiate his 
claims, nor does the record otherwise show that the RO has 
complied with the notice requirements of the VCAA and the 
implementing regulations.  

The veteran contends that the VA fee-basis examination of the 
disabilities at issue in February 2001 was superficial and 
inadequate, particularly because he examiner did not 
adequately assess the pain associated with the disabilities.  
Following its review of the examination report, the Board 
agrees that the examiner did not provide all pertinent 
information required for rating purposes, to include an 
assessment of the degree of any currently present muscle 
impairment.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003), 
to include notice that the veteran should 
submit any pertinent evidence in his 
possession.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
residuals of shell fragment wounds of the 
veteran's thighs.  The claims folder must 
be made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated tests 
should be conducted.  The examiner should 
identify all current residuals of the 
shell fragment wounds, to include any 
nerve and muscle injury.  In addition, 
the examiner should identify all symptoms 
and functional impairment resulting from 
the current residuals.  In particular, 
the examiner should identify any 
functional impairment from the 
disabilities due to pain, weakened 
movement, excess fatigability, and 
incoordination, as well as any increase 
in functional impairment on repeated use 
or during flare ups.  The examiner should 
also address the veteran's complaints of 
cramping of his thigh muscles, giving 
away of his legs, tingling in his legs 
and provide an opinion as to the extent 
that such symptoms are attributable to 
the shell fragment wounds of the 
veteran's thighs.  In addition, the 
examiner should provide an opinion 
concerning the impact of the disabilities 
on the veteran's ability to work.  A 
complete rationale for all opinions 
expressed must be provided.

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.    

5.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  By this remand the 
Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




